 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                        CASE NO. CR10-378 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          KIRK RISHOR,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          On January 29, 2020, Defendant Rishor filed a Motion to Strike and/or Seal 782/788

19   Drugs Minus Two Motion (Dkt. No. 238), with a noting date of February 7, 2020. On February

20   6, 2020, the Government filed a response to the motion (Dkt. No. 239).

21          It has come to the Court’s attention that Defendant was not served with a copy of the

22   Government’s response to his motion, and is desirous of a continuance to file a reply to the

23   Government’s response.

24


     MINUTE ORDER - 1
 1          A copy of the response has now been mailed to the Defendant. The noting date of his

 2   motion is hereby continued to March 6, 2020, and Defendant must file his reply brief on or

 3   before that date.

 4

 5          The clerk is ordered to provide copies of this order to Defendant and to all counsel.

 6          Filed February 20, 2020.

 7
                                                    William M. McCool
 8                                                  Clerk of Court

 9                                                  s/Paula McNabb
                                                    Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
